Case: 14-5079      Document: 4    Page: 1    Filed: 06/05/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                KARL ROBERT IRWIN,
                  Plaintiff-Appellant,

                             v.

                     UNITED STATES,
                     Defendant-Appellee.
                   ______________________

                         2014-5079
                   ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00839-SGB, Judge Susan G.
Braden.
               ______________________

                       ON MOTION
                   ______________________
                         ORDER
   Karl Robert Irwin moves for leave to proceed in forma
pauperis.
    Irwin is currently incarcerated. He must therefore
submit Federal Circuit Form 6A, the Supplemental In
Forma Pauperis Form for Prisoners. It also appears that
Irwin did not include the signature page to Federal Cir-
cuit Form 6.
    Accordingly,
Case: 14-5079     Document: 4   Page: 2     Filed: 06/05/2014



2                                 IRWIN   v. US



      IT IS ORDERED THAT:
    The motion is denied without prejudice to Irwin
completing and returning Federal Circuit Form 6 and
Form 6A (enclosed) within 21 days of the date of this
order. If those forms are not timely received, this appeal
will be dismissed for failure to prosecute.


                                  FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk of Court
s24